 

Bank of America Building
THE WEITZ LAW. FIRM, PA, 18305 Biscayne Blvd., Suite 214

 

 

 

   

 

 

sere” SpNy | Aventura, Florida 33160
April 29, 2021 a . —_ ~"""E §0 ORDERED
VIA CM/ECF AO bE —phAt the. Then ailh conference is adjourned from
Honorable Judge George B. Daniels May 62021 Q July 15, 2021 at 9:30 a.m.
United States District Court Cf j Da Dar: Q
Southern District of New York WY 4 8 . ;
500 Pearl Street - Courtroom 11A MAY ve 202 “EOE, fanan Pp OPAMTELS

 

New York, New York 10007

Re:  Girotto v. W13 Pizza LLC, d/b/a Sotto 13, et al.
Case Number: 1:19-cvy-11400-GBD

Dear Judge Daniels:

The undersigned represents the Plaintiff in the above-captioned case matter. This is an action
pursuant to the ADA, as well as similar state and local statutes.

The Initial Pretrial Conference in this matter is currently scheduled for May 6, 2021 at 9:30
a.m., in Your Honor's Courtroom. To date, the Defendants have not yet formally appeared and/or
answered in this matter. The undersigned has recently remitted hand-delivered correspondence with
a courtesy copy of the Summons and Complaint to the Defendants to facilitate contact from
defendants, but has not as yet heard from defendants in response.

As such, in order to afford additional time for the Defendants to formally appear, the
undersigned hereby respectfully requests a 60-day adjournment of next week’s Conference to a
date most convenient to this Honorable Court. Thank you for your consideration of this third
adjournment request.

Sincerely,

By:_/S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW9365)
THE WEITZ LAW FIRM, P.A.
Attorney for Plaintiff
Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Telephone: (305) 949-7777
Facsimile: (305) 704-3877
Email: bbw@weitzfirm.com

 
